 Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 1 of 23 PageID #: 627



                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

J&J SPORTS PRODUCTIONS, INC,                                            §
as Broadcast Licensee of the May 2, 2015                                §
Floyd Mayweather, Jr. v. Manny Pacquiao                                 §
“The Fight of the Century” Championship Fight                           §
Program,                                                                §
                                                                        §
        Plaintiff,                                                      §
                                                                        §
v.                                                                      §   Civil Action No. 4:18-cv-00310-ALM
                                                                        §
JAMES E. KIRKPATRICK, individually, and d/b/a                           §
ANCHOR UP, and d/b/a ANCHOR UP CLUB, and                                §
d/b/a ANCHOR’S UP BAR, and d/b/a ANCHOR UP                              §
ISLAND SHUTTLE,                                                         §
                                                                        §
        Defendant.                                                      §

                          THIRD AMENDED JOINT FINAL PRETRIAL ORDER

           This cause came before the court at a pre-trial management conference held on June

____, 2020, pursuant to Local Rule CV-16 and Rule 16 of the Federal Rules of Civil Procedure.

A.         COUNSEL FOR THE PARTIES

           (ii)       Party:                   J&J Sports Productions, Inc. – Plaintiff
                      Counsel:                 David M. Diaz, Esq
                      Address:                 Law Offices of David Diaz, PLLC
                                               825 Watters Creek Blvd.
                                               Building M, Suite 250
                                               Allen, Texas 75013
                      Telephone:               (972) 996-4588
                      Email:                   david@diazlawtx.com

           (ii)       Party:                   James E. Kirkpatrick – Defendant
                      Counsel:                 Michael C. Wynne, Esq.
                      Address:                 WYNNE & SMITH
                                               707 West Washington Street
                                               P.O. Box 2228
                                               Sherman, TX 75090
                      Telephone:               (903) 893-8177


THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                Page 1
n:\804312\Joint Pretrial Order (3rd amended)
 Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 2 of 23 PageID #: 628



                      Email:                   mwynne@wynnesmithlaw.com


B.         STATEMENT OF JURISDICTION

           This Court has jurisdiction over the parties in this action because Defendant resides in
           Texas, and for the reason that Plaintiff alleged that Defendant violated the
           Communications Act of 1934, as amended, 47 U.S.C. §§ 553 and 605 in Texas. This
           Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331
           and 1367.

C.         NATURE OF ACTION

           PLAINTIFF: This is an “Anti-Piracy” case involving the Federal Communications Act of
           1934, as amended (the “Communications Act”). The Communications Act combats
           against the piracy of radio and television signals. See 47 U.S.C. §§ 553 or 605. In this
           case, Plaintiff alleges that Defendant violated the Communications Act of 1934, as
           amended, specifically 47 U.S.C. §§ 553 and 605, by intercepting, misappropriating,
           televising, divulging or otherwise exhibiting the closed-circuit telecast of the May 2,
           2015 Floyd Mayweather, Jr. vs. Manny Pacquiao “The Fight of the Century”
           Championship Fight Program, including the undercard or preliminary bouts (the
           “Event”), and exhibiting the Event in Defendant’s commercial establishment, Anchor’s
           Up Bar also known as Anchor Up Island Shuttle (the “Establishment”), without
           Plaintiff’s authorization and without paying the appropriate commercial licensing fee to
           Plaintiff, who owned the exclusive license for such exhibition at commercial
           establishments.

          DEFENDANT: Defendant denies he violated the Communications Act of 1934 or 47 U.S.C.
          §§553 and 605, by intercepting, misappropriating, television, divulging or exhibiting the
          closed circuit telecast of the May 2, 2015 Floyd Mayweather, Jr. vs. Manny Pacquiao
          “The Fight of the Century.”

D.         CONTENTIONS OF THE PARTIES

           PLAINTIFF:

           1.         Plaintiff contends that Defendant violated the Communications Act of 1934, as
                      amended, specifically 47 U.S.C. §§ 553 and 605 by intercepting,
                      misappropriating, televising, divulging or otherwise exhibiting the closed-circuit
                      telecast of the Event in Defendant’s commercial establishment, without obtaining
                      authorization or license from Plaintiff, who owned the exclusive license for such
                      exhibition.

           2.         Plaintiff contends the Communications Act is a strict liability statute. See e.g.:




THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                              Page 2
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 3 of 23 PageID #: 629



                      •          J&J Sports Productions, Inc. v. Bustillos, 2018 U.S. Dist. LEXIS 203136,
                                 at *6 (S.D. Tex. Nov. 30, 2018) (Hoyt, J.) (47 U.S.C. § 605 is a “strict
                                 liability statute”).

                      •          J&J Sports Productions, Inc. v. Bros. 5 Entm't Grp. LLC, 2018 U.S. Dist.
                                 LEXIS 169404, at *6 (S.D. Tex. Sep. 28, 2018) (Hittner, J.) (“The FCA is
                                 a strict liability statute, meaning the plaintiff, as exclusive licensee, only
                                 needs to show that the satellite transmission was broadcast in the
                                 defendant's establishment without the plaintiff's authorization.”).

                      •          J&J Sports Productions, Inc. v. Roli’s Auto Sales, Inc., 2016 U.S. Lexis
                                 170622, at*4 (S.D. Tex. Nov. 10, 2016) (Morgan, Mag.) (“On its face, the
                                 FCA [Federal Communications Act] is a strict liability [*8] statute.”).

                      •          Joe Hand Promotions, Inc. v. Texas 411 Corporation, Order [Doc. 31], at
                                 p. 7-9 (S.D. Tex. Dec. 13, 2012) (Hittner, J.) [“In relation to civil liability,
                                 the FCA is a strict liability statute, meaning that Joe Hand, as licensee,
                                 need only show that Defendants showed the Event at Copa Cabana
                                 without authorization... because the FCA is a strict liability statute, courts
                                 have recognized that any access of a protected communication, without
                                 proper authorization is violation. Therefore, Defendants’ contention that
                                 the broadcast was accessed for free via the internet is of no legal
                                 import.’’].

                      •          J&J Sports Productions, Inc. v. Orellana, 2012 U.S. Dist. LEXIS 108084,
                                 at *13 (S.D. Tex. August 2, 2012) (Harmon, J.) (“The FCA is a strict
                                 liability statute, so a plaintiff, as exclusive licensee, need only show that
                                 the Event was shown in the defendant's establishment without the
                                 plaintiff's authorization.”);

                      •          Joe Hand Promotions, Inc. v. Lee, 2012 U.S. Dist. LEXIS 73094 at *7
                                 (S.D. Tex. May 24, 2012) (Hoyt, J.) (“The Communications Act is a strict
                                 liability statute. … As a strict liability statute, to prove a violation, the
                                 plaintiff need only show that the Event was shown in defendant’s
                                 establishment without the plaintiff’s authorization. See 47 U.S.C. § 605;
                                 Garden City Boxing Club, Inc. v. Vinson, No. 3:03-CV-0700-BD(P), 2003
                                 U.S. Dist. LEXIS 26180, at *6 (N.D. Tex. Sept. 3, 2003) (“The fact that
                                 the defendant may have purchased and lawfully received the Lewis-Tyson
                                 fight from DirecTV does not immunize her from liability for then
                                 broadcasting the event to patrons at her bar without obtaining
                                 authorization from the plaintiff, the exclusive licensee.”).

                      •          Joe Hand Promotions, Inc. v. Macias, 2012 U.S. Dist. LEXIS 36413, at *4
                                 (S.D. Tex. Mar.19, 2012) (Atlas, J.) (“The FCA is a strict liability statute,
                                 and the plaintiff is required only to prove the unauthorized exhibition of
                                 the intercepted transmission.”).

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                   Page 3
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 4 of 23 PageID #: 630




           3.         Plaintiff contends that Defendant’s knowledge and willfulness related to the
                      violation of the Communications Act is not relevant as to Defendant’s liability for
                      violating the Communications Act. See:

                      •          That’s Entertainment, Inc. v. J.P.T., Inc., 843 F. Supp. 995, 999 (D. Md.
                                 1993) (If the Event was on Defendants’ televisions, and Defendant does
                                 not have a commercial license from KingVision, the Defendant loses…
                                 “Nor is it relevant under the Act whether defendant’s unauthorized acts
                                 were willful or knowing”).

                      •          Garden City Boxing Club, Inc. v. Vinson, 2003 U.S. Dist. LEXIS 26180, at
                                 *8 fn. 2 (N.D. Tex. Sept. 3, 2003) (“Plaintiff need not prove that defendant
                                 engaged in willful or knowing conduct in order to establish liability under
                                 section 605(a) of the FCA.”).

                      •          KingVision Pay-Per-View, Ltd. v. Williams, 1 F. Supp. 2d 1481, 1485
                                 (S.D. Ga. 1998) (knowledge of violation relates to damages and not
                                 liability).

                      •          Top Rank v. Gutierrez, 236 F. Supp. 2d 637, 648-49 (W.D. Tex. 2001
                                 (“As to defendant’s argument that they lacked knowledge about the
                                 residential nature of the cable account… the statute [§ 553] does not
                                 require a knowing violation.”).

           4.         Plaintiff contends that the payment of a residential license fee to a third-party
                      cable or satellite provider to broadcast an event in a commercial establishment is
                      an automatic violation of the Communications Act. See, e.g.:

                      •          Garden City Boxing Club, Inc. v. Vinson, No. 3:03-CV-0700-BD(P), 2003
                                 U.S. Dist. LEXIS 26180 (N.D. Tex. Sept. 3, 2003) (“Defendant does not
                                 dispute that she broadcast the Lewis-Tyson fight to approximately 40
                                 patrons at The Red Dog Saloon on June 8, 2002 without paying a licensing
                                 fee. Nevertheless, defendant maintains that her conduct did not violate
                                 section 605(a) because (1) she purchased the right to broadcast the fight
                                 from DirecTV; and (2) she did not charge an admission fee to her
                                 customers. (See Def. MSJ Resp. at 4). Both arguments are without merit.
                                 The fact that defendant may have purchased and lawfully received the
                                 Lewis-Tyson fight from DirecTV does not immunize her from liability for
                                 then broadcasting the event to patrons at her bar without obtaining
                                 authorization from plaintiff, the exclusive licensee.” See, e.g., KingVision
                                 Pay-Per-View, Ltd. v. Williams, 1 F. Supp. 2d 1481, 1484 (S.D. Ga.
                                 1998); KingVision Pay-Per-View, Ltd. v. Julian Corp., 1996 U.S. Dist.
                                 LEXIS 12539, 1996 WL 496600 at *2 (N.D. Ill Aug. 29, 1996); That’s
                                 Entertainment, Inc. v. J.P.T., Inc., 843 F. Supp. 2d 995, 999-1000 (D. Md.
                                 1993); See also, National Satellite Sports, Inc. v. Eliadis, Inc., 65 F. Supp.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                 Page 4
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 5 of 23 PageID #: 631



                                 2d 662, 228-69 (N.D. Ohio 1999) aff’d, 253 F.3d 900 (6th Cir. 2001), cert.
                                 denied sub nom, Time Warner Entertainment, L.P. v. National Satellite
                                 Sports, Inc., 534 U.S. 1156, 151 L.Ed.2d 1019, 122 S.Ct. 1127 (2002).

                      •          Setanta Sports N. Am., Ltd. v. Giannakopoulos, 2008 U.S. Dist. LEXIS
                                 50716, at *12-13 (S.D. Tex. June 25, 2008) (finding a violation of section
                                 605 where a bar owner purchased an event through his residential cable
                                 account and broadcast it to 60 patrons at his bar, and stating that the
                                 authorization did not extend to exhibitions at commercial
                                 establishments”).

           See also:
                      •          KingVision Pay-Per-View, Ltd. v. Williams, 1 F. Supp. 2d 1481, 1485
                                 (S.D. Ga. 1998) (Demonstrating the strict liability nature of the
                                 Communications Act in a situation where the establishment
                                 “unknowingly” ordered a fight through a residential account rather than a
                                 commercial account, the Court held, “The undisputed facts show that
                                 Williams [Defendant] displayed the Frank Bruno versus Mike Tyson
                                 boxing match to approximately twenty-five of her establishment’s patrons
                                 without contractual authorization from KingVision or its agents. These
                                 facts show that Williams violated § 605 of the Cable Act, and thus
                                 summary judgment as to her liability is appropriate.”);

                      •          National Satellite Sports, Inc. v. Eliads, Inc. d/b/a Melody Lane Lounge,
                                 253 F.3d 900, 916-917 (6th Cir. 2001) (“Even assuming, as the defendants
                                 contend, that there was no ‘interception’ here because [the bar] was
                                 ‘authorized’ by [the residential distributor] to receive the Event of a pay-
                                 per-view basis, defendants still have violated the Act because they clearly
                                 were not authorized to then broadcast the Event to the patrons of a
                                 commercial establishment such as [the bar] …. The first and third
                                 sentences of [§ 605] do not … require an ‘interception’ of a cable
                                 transmission and clearly proscribe the unauthorized divulgence or use of
                                 communications which have been ‘received’ legally for certain
                                 purposes.”).

           5.         Plaintiff contends that authorization from anyone else other than Plaintiff is not
                      authorization. Any and every unauthorized showing of a pay-per-view event is a
                      violation of the Communications Act. See:

                      •          Joe Hand Promotions, Inc. v. Texas 411 Corporation, Order [Doc. No.
                                 31], at p. 4, 8-9 (S.D. Tex. December 13, 2012) (Hittner, J.) (“Defendants
                                 do not deny that the Event was shown at Copa Cabana, they contend that
                                 they did not illegally access the Event… Defendants contend that they
                                 cannot be held liable under the FCA because they did not illegally obtain
                                 the Event but that it was either obtained from an internet website for
                                 free… First, because the FCA is a strict liability statute, courts have

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                Page 5
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 6 of 23 PageID #: 632



                                 recognized that any access of a protected communication, without the
                                 proper authorization is a violation. Therefore, Defendants’ contention that
                                 the broadcast was accessed for free via the internet is of no legal import…
                                 Even assuming that Defendants did stream the video live from the internet,
                                 it is common knowledge that downloading or streaming materials from the
                                 internet does not ensure that the downloaded or streamed media is legally
                                 obtained.”);

                      •          Nat’l Satellite Sports, Inc. v. Garcia, 2003 U.S. Dist. LEXIS 10315, at *3
                                 n.2 (N.D. Tex. June 18, 2003) (Fitzwater, J.) (“A tape-delayed broadcast
                                 without authorization is still a violation of the FCA.”); and

                      •          J&J Sports Productions, Inc. v. Orellana, 2012 U.S. Dist. LEXIS 108084,
                                 at *13 (S.D. Tex. August 2, 2012) (Harmon, J.) (“Any unauthorized
                                 showing of the Event is a violation of the Communications Act.”).

           6.         Plaintiff contends that as the owner of the Establishment, Defendant had a right
                      and ability to control the activities of the Establishment and a direct financial
                      interest in the activities of the Establishment which is sufficient to find Defendant
                      liable under the Communications Act. See:

                      •          Joe Hand Promotions, Inc. v. Canales, 2017 U.S. Dist. LEXIS 186606, at
                                 *10 (S.D. Tex. June 13, 2017) (Alvarez, J.):

                                               Defendant’s violation was also made “for purposes of
                                               direct or indirect commercial advantage or private financial
                                               gain.” Perhaps the most obvious evidence that Defendant's
                                               purpose was commercial advantage or private gain is the
                                               fact that the unlawful airing took place at his bar, where
                                               any reasonable bar owner could expect his business to do
                                               better by airing high-profile fights. Defendant has not
                                               offered, and the Court cannot conceive, of any alternative
                                               purpose behind the airing.

                                               47 U.S.C. §§ 553(c)(3)(B) and 605(e)(3)(C)(ii). See also
                                               Cable Communications Policy Act, P.L. 98-549, 5 U.S.
                                               Cong. News, ‘84 Bd. Vol.-8, 4745, 4750 (“[i]t is further
                                               intended that the term ‘direct or indirect commercial
                                               advantage or private financial gain’ be interpreted broadly
                                               by both the courts in deciding actions. Those who willfully
                                               violate subsection (a) and directly or indirectly enjoy
                                               commercial gain from those violations, may be reached.”);
                                               Joe Hand Promotions, Inc. v. Salinas, Civil Action No.
                                               2:11-cv-00050-AM-CW, Report and Recommendation
                                               [Doc. 20] at 9 (W.D. Tex. Dec. 12, 2012) (White, Mag.):It
                                               is also sufficiently clear that the event was broadcast in an

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                       Page 6
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 7 of 23 PageID #: 633



                                               attempt to bring in customers to increase profits at his
                                               commercial business. By offering a free viewing of a
                                               program that would otherwise cost money if viewed
                                               privately in one’s home, [Defendant] likely enticed some of
                                               the patrons into his lounge to create business or offered
                                               regular patrons incentives not to leave. Even if [Defendant]
                                               did not explicitly advertise the event, a customer would
                                               nonetheless be enticed to stay longer and spend more
                                               money than he or she otherwise would have spent had the
                                               event not been broadcast.

                                               J&J Sports Prods. v. El 33, LLC, 2013 U.S. Dist. LEXIS
                                               8006, at *14 (W.D. Tex. Jan. 14, 2013) (Cardone, J.) (“The
                                               evidence indicates that Defendants did exhibit the Event for
                                               the purpose of their own financial gain, because
                                               Defendants' waiters served food and drinks to
                                               approximately 110 patrons while the Event was displayed
                                               on several televisions throughout the Establishment.”); See
                                               generally, J&J Sports Prods. v. Beck, 2013 U.S. Dist.
                                               LEXIS 146389 (S.D. Tex. Oct. 9, 2013) (Kazen, J.) (“[I]t is
                                               obvious that commercial establishments show sports
                                               programs to draw business, not out of charity”); J&J Sports
                                               Prods. v. Papagallos 1, Inc., 2009 U.S. Dist. LEXIS
                                               133109, at *8-9 (W.D. Tex. Apr. 16, 2009) (W.D. Tex.
                                               April 17, 2009) (Sparks, J.) (“The undisputed evidence
                                               establishes the Event was broadcast to paying customers of
                                               Defendant’s commercial establishment and thus the
                                               violation was for commercial advantage or private gain.”);
                                               Kingvision Pay-Per-View, Ltd. v. Gutierrez , 544 F. Supp.
                                               2d 1179, 1185 (D. Colo. 2008) (Event encouraged patrons
                                               to prolong their stay and consume food and beverages);
                                               Garden City Boxing Club, Inc. v. Huesca, 2007 U.S. Dist.
                                               LEXIS 97176 at *12 (E.D.N.Y. Dec. 4, 2007) (“Defendants
                                               who intercept signals and broadcast programming without
                                               authorization ‘in a place of business where certain events
                                               are shown to the public’ are generally held to have acted
                                               willfully and for purposes of commercial advantage.”);
                                               Garden City Boxing Club, Inc, v. Guzman, 2005 U.S. Dist.
                                               Lexis 7954, at * 9 (S.D.N.Y. April 26, 2005) (“[The
                                               exhibition of the fight undoubtly generated commercial
                                               profits for the defendant.”); KingVision Pay-Per-View, Ltd.
                                               v. Hay Caramba Mexican Rest., Civil Action No. H-02-
                                               1311 (S.D. Tex. March 10, 2003) (Hoyt, J.) Memorandum
                                               and Order (Doc. 14) (“It is the Court’s view that the
                                               defendant profited even if it did not charge a cover by
                                               selling food and beverages to the patrons who expected and

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                      Page 7
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 8 of 23 PageID #: 634



                                               did view the broadcast.”); Time Warner Cable v. Dockins,
                                               1998 U.S. Dist. LEXIS 22689 at *13 (S.D.N.Y. Sept. 4,
                                               1998) ("[One of] the two most typical uses of pirated
                                               programming in commercial settings...involves the use
                                               of...pay-per-view and sporting events, by a bar or restaurant
                                               to attract customers, but without charging them for the
                                               service...Such an operation reflects an attempt by the
                                               violator to obtain ' commercial advantage ,' in the sense that
                                               the establishment seeks to attract patrons from competitors
                                               by including the televised event as an added attraction.");
                                               Kingvision Pay-Per-View, Ltd. v. Jasper Grocery, 152 F.
                                               Supp. 2d 438, 442 (S.D.N.Y. 2001) (“In this case, it would
                                               not be fair to Kingvision to limit the award on the basis of
                                               the defendants' decision not to impose a cover charge, since
                                               Jasper Grocery likely profited from the purchase of food
                                               made by each customer attracted to the store by the
                                               prospect of watching the fight” . . . “And there can be little
                                               doubt that the defendants were motivated by profit in
                                               showing the fight. While Jasper Grocery apparently did not
                                               advertise the event, it clearly used the fight to draw
                                               potential customers who would then spend money inside
                                               the store. Under these circumstances, enhanced damages of
                                               an additional $10,000 are appropriate.”).

           7.         Plaintiff contends that the exhibition of the Event in a commercial establishment
                      licensed by the TABC, such as Defendant’s Establishment, makes Defendant
                      liable as a matter of law. See Joe Hand Promotions, Inc. v. Texas 411
                      Corporation, Order [Doc. 31] (S.D. Tex. Dec. 13, 2012) (Hittner, J.) at p. 9; Joe
                      Hand Promotions, Inc. v. 152 Bronx, L.P., 11 F. Supp. 3d at 754 (S.D. Tex. 2014)
                      (Harmon, J.); Joe Hand Promotions, Inc. v. Roberson Management, Inc., 2006
                      U.S. Dist. LEXIS 56237, at *2-3 (S.D. Tex. Aug. 10, 2006) (Ellison, J.):

                                           Plaintiff now moves for summary judgment against
                                           Roberson. In response, Roberson denies that it is the
                                           general partner of the partnership that owns Cabo or that it
                                           was in control over Cabo’s televisions or employees on the
                                           day in question. Plaintiff contends that Roberson is
                                           responsible for all activity on the premises or undertaken by
                                           Cabo employees, because Roberson is the holder of Cabo’s
                                           liquor license.

                                           According to the Texas Alcoholic Beverage Code,

                                           [e]very permittee shall have and maintain exclusive
                                           occupancy and control of the entire licensed premises in
                                           every phase of the storage, distribution, possession, and

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                        Page 8
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 9 of 23 PageID #: 635



                                           transportation and sale of all alcoholic beverages purchased,
                                           stored or sold on the licensed premises. Any device,
                                           scheme or plan which surrenders control of the employees,
                                           premises or business of the permittee to persons other than
                                           the permittee shall be unlawful.

                                           TEX. ALCO. BEV. CODE. ANN. § 109.53 (Vernon 2001).

                                           The Texas Court of Appeals has held that “the sole means
                                           for exempting any portion of a premises from the ‘licensed
                                           premises’” is provided by § 11.49(b)(1) of the Code.
                                           Crosby v. State, 696 S.W.2d 388, 390 (Tex. App. -- Dallas
                                           1985, pet. granted), rev’d and remanded on other grounds,
                                           750 S.W.2d 768 (Tex. Crim. App. 1987) (en banc). Section
                                           11.49(b)(1), in turn, provides that, “[s]ubject to the
                                           approval of the commission or the administrator . . ., an
                                           applicant for a permit or license may designate a portion of
                                           the grounds, buildings, vehicles, and appurtenances to be
                                           excluded from the licensed premises.” TEX. ALCO. BEV.
                                           CODE. ANN. § 11.49(b)(1) (Vernon 1979) (emphasis
                                           added).

                                           If such a designation has been made and approved as to the
                                           holder of a license or permit authorizing the sale of
                                           alcoholic beverages at retail or as to a private club
                                           registration permit, the sharing of space, employees,
                                           business facilities, and services with another business entity
                                           . . ., does not constitute a subterfuge or surrender of
                                           exclusive control in violation of Section 109.53 of this code
                                           ....

                                           Id. § 11.49(b)(2) (emphasis added).

                                           There is no evidence that Roberson designated any area of
                                           the Cabo as separate or received permission to do so from
                                           the licensing authority. Accordingly, the Court finds that
                                           Roberson was responsible for all portions of the Cabo,
                                           including the televisions, and for the actions of all of the
                                           Cabo’s employees. (emphasis added).

           8.         Plaintiff contends that Defendant acted willfully pursuant to Section 605
                      or Section 553 of the Communications Act. See, e.g.:

                      •          J&J Sports Prods. v. Bandera Cowboy Bar LLC, 2016 U.S. Dist. LEXIS
                                 58603, at * 10-11 (W.D. Tex. May 2, 2016) (Ezra, J.) (“Since Plaintiff was
                                 the exclusive licensor of the Event, a commercial establishment needed

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                    Page 9
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 10 of 23 PageID #: 636



                                 Plaintiff's authorization to receive the broadcast. Therefore, in order for an
                                 unauthorized commercial establishment to receive the scrambled signal,
                                 there must be some type of wrongful action to intercept and unscramble
                                 the signal such as an unauthorized decoder or satellite access card. After
                                 all, scrambled satellite signals do not unscramble themselves. Curiously,
                                 despite arguing no evidence exists that they intercepted the decoded
                                 signal, Defendants submit evidence in the same breath that "a customer
                                 [used] his own equipment that was brought into the bar" that enabled the
                                 Establishment to broadcast the Event. The fact that a patron, and not
                                 Defendants, may have intercepted the signal is an irrelevant fact for
                                 purposes of avoiding liability because Section 605 is a strict liability
                                 statute”);

                      •          Joe Hand Promotions, Inc. v. Malespin, 2001 U.S. Dist. LEXIS 2037, at
                                 *9-10 (S.D.N.Y. Feb. 27, 2001) (“The respective defendants elected not to
                                 enter into contracts with plaintiff to obtain the transmission of the
                                 Program. Their only means of obtaining the Program, and to avoid paying
                                 the legal subscription rate for a commercial establishment, would be: (a)
                                 using an illegal descrambler in a satellite receiver; (b) using a pirate cable
                                 box; (c) registering their respective commercial establishments as
                                 residential sites rather than commercial; and (d) ordering the Program for
                                 their respective residences and moving their residential cable boxes to
                                 their commercial establishments. The Court finds that employing any one
                                 of these means to defraud plaintiff would be evidence of willfulness and
                                 would support an award of enhanced damages.”);

                      •          KingVision Pay-Per-View, Ltd. v. Jasper Grocery, 152 F. Supp. 2d
                                 438, 442 (S.D.N.Y. 2001) (“In order to access the telecast, it would
                                 have been necessary to use an unauthorized decoder, to illegally
                                 divert cable service into the store, or improperly relocate an
                                 authorized decoder... In any of these scenarios, the illegality of the
                                 action would have been apparent to the perpetrator. And there can
                                 be little doubt that the defendants were motivated by profit in
                                 showing the fight.”);

                      •          KingVision Pay-Per-View, Ltd. v. Valles, EP-CA-179-DB, 2001
                                 U.S. Dist. LEXIS 24268, at *9 (W.D. Tex. March 30, 2001)
                                 (“While Defendants may not have been well-versed in the statutory
                                 restrictions on the unauthorized interception of satellite
                                 transmissions, the Court finds that there must have been some
                                 knowledge on the part of Defendants that such interception could
                                 not be had for free.”);

                      •          Time Warner Cable v. Googies Luncheonette, Inc., 77 F. Supp. 2d
                                 485, 490 (S.D.N.Y. 1999) (when finding willfulness, the court
                                 stated, “there can be no doubt that the violations were willful and

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                                  Page 10
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 11 of 23 PageID #: 637



                                 committed for purposes of commercial advantage and private gain.
                                 Signals do not descramble spontaneously, nor do television sets
                                 connect themselves to cable distribution systems”.).

           9.        Defendant, even if determined to be the prevailing party, cannot recover attorney’s
                     fees. See e.g.:

                      •          DirecTV, Inc. v. Reyes, 2006 U.S. Dist. LEXIS 31722, at *3-4 (N.D. Ill.
                                 May 4, 2006) (“DirecTV brings this case under the Cable
                                 Communications Policy Act (47 U.S.C. § 521 et seq.), and the Electronic
                                 Communications Privacy Act of 1986 (18 U.S.C. §§ 2510-22), which
                                 allow the prevailing plaintiff to recover attorneys’ fees, but contain
                                 no similar provision for prevailing defendants. 47 U.S.C. § 605(d)(6),
                                 (e)(3)(B)(iii); 18 U.S.C. §§ 2520(a), (b)(3). Therefore, even if this case
                                 were to proceed to trial and a verdict were to be entered in favor of Reyes
                                 and against DirecTV, Reyes would still be required to pay all of his own
                                 attorneys’ fees.”).

           10.        Plaintiff elects statutory damages pursuant to 47 U.S.C. § 605 or § 553 of the
                      Communications Act. The Communications Act provides an aggrieved party the
                      option to elect statutory damages. This option is a considerable benefit to an
                      aggrieved party, especially when actual damages are difficult to calculate. See,
                      e.g:

                           •     J&J Sports Prods. v. Crawford, 2012 U.S. Dist. LEXIS 130003 at *11
                                 (W.D. Tex. July 31, 2012) (Martinez, J.) (“According to the liberal
                                 language of 605(e)(3)(C)(i)(II), the amount of damages to be awarded is
                                 within the sole discretion of the trial court, so long as the award falls
                                 within the prescribed range.”).

                           •     Capitol Records, Inc. v. Thomas-Rasset, 799 F. Supp. 2d 999, 1004-1005
                                 (D. Minn. 2011); KingVision-Pay-Per View, Ltd. v. Boom Town Saloon,
                                 Inc., 98 F. Supp. 2d 958, 966 (N.D. Ill 2000) (statutory damage scheme is
                                 intended to ensure that a plaintiff does not lack a damage remedy for a
                                 proven violation of the Cable Act in situations where damages may be
                                 difficult or impossible to quantify).

                           •     Kingvision Pay-Per-View Corp. v. Ramirez, 2006 U.S. Dist. LEXIS 59486
                                 at *7-8 (S.D.N.Y. Aug. 11, 2006) (Court’s may, but do not have to
                                 estimate an offender’s profits when arriving at a damages award).

           DEFENDANT:

           1.         Defendant contends that he did not intercept, misappropriate, televise, divulge or
                      exhibit the closed circuit telecast of the May 2, 2015 Floyd Mayweather, Jr. vs.
                      Manny Pacquiao “Fight of the Century: at the Anchors Up establishment.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                              Page 11
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 12 of 23 PageID #: 638




E.         STIPULATIONS AND UNCONTESTED FACTS

           1.         Plaintiff is in the business of marketing and licensing commercial exhibitions of
                      pay-per-view prizefight events.

           2.         The Establishment was a commercial establishment on the date of the Event.

           3.         The Establishment was a business open to the public on the date of the Event.

           4.         Defendant was the owner of the Establishment on the date of the Event.

           5.         Defendant had a right to control the Establishment on the date of the Event.

           6.         Defendant had a right to control the activities of the Establishment on the date of
                      the Event.

           7.         Defendant had the right to supervise the activities of the Establishment on the date
                      of the Event.

           8.         Defendant had an obvious and direct financial interest in the activities of the
                      Establishment on the date of the Event.

           9.         Defendant did not pay a licensing fee for the Event for the Establishment.

           10.        No one else acting on Defendant’s behalf paid a licensing fee for the Event for the
                      Establishment.

           11.        Defendant did not order the Event for the Establishment from any other
                      authorized party with the intention of paying Plaintiff for the telecast of the Event.

           12.        No one else on Defendant’s behalf ordered the Event for the Establishment from
                      any other authorized party with the intention of paying Plaintiff for the telecast of
                      the Event.

           13.        Defendant did not receive authorization from Plaintiff to show the Event in the
                      Establishment.

           14.        Defendant did not receive permission from Plaintiff to show the Event in the
                      Establishment.

           15.        Defendant did not enter into an agreement with Plaintiff to show the Event in the
                      Establishment.

           16.        Defendant did not pay a licensing fee to Plaintiff in order to show the Event in the
                      Establishment.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                             Page 12
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 13 of 23 PageID #: 639




           17.        Defendant’s Establishment uses cable service to receive television programming.

           18.        Defendant was the person named on the alcohol license or permit for the
                      Establishment on the date of the Event.

           19.        Defendant was the owner of the alcohol license or permit for the Establishment on
                      the date of the Event.

           20.        Defendant did not designate any portion of the Establishment to be excluded from
                      the licensed premises that is subject to the alcohol license or permit.

           21.        No portion or area of the Establishment is excluded from the alcohol license or
                      permit that has been issued for the Establishment.

           22.        The television monitors within the Establishment existed for the viewing pleasure
                      of the Establishment’s patrons on the date of the Event.

           23.        On the date of the Event, there were multiple televisions within the Establishment.

           24.        The Establishment exhibited television programming that is believed to be of
                      interest to the Establishment’s patrons.

           25.        The commercial establishment seen on the photographs taken by Plaintiff’s
                      auditor(s) is the establishment Anchor Up Club, located at 576 Highport Road,
                      Pottosboro, TX 75076.

           26.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 47 U.S.C. §§ 553
                      and 605 and venue is proper pursuant to 28 U.S.C. § 1391(b).

           27.        This Court has jurisdiction over this matter and the parties to this cause.

           28.        This case is governed by the Communications Act of 1934, as amended, 47
                      U.S.C. §§ 553 and 605.

           29.        47 U.S.C. §§ 553 and 605 of the Communications Act is a strict liability statute.

F.         CONTESTED ISSUES OF FACT AND LAW

           1.         Whether Plaintiff possessed the proprietary rights to exhibit and sublicense the
                      right to exhibit the Event.

           2.         Whether through a licensing agreement with the promoter of the Event, Plaintiff
                      was the exclusive licensor to exhibit the Event at closed circuit locations, such as
                      theaters, arenas, clubs, lounges, restaurants and other commercial establishments
                      throughout the State of Texas.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                            Page 13
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 14 of 23 PageID #: 640




           3.         Whether, in Texas, the Event was legally available to commercial establishments
                      only through an agreement with Plaintiff.

           4.         Whether the interstate satellite and/or cable transmission of the Event was not
                      available to or intended for the use of the general public.

           5.         Whether Defendant intercepted the broadcast of the Event.

           6.         Whether the Event was broadcasted and viewed in Defendant’s Establishment on
                      the date of the Event.

           7.         Whether the Establishment received the broadcast of the Event through a satellite
                      television or cable television service.

           8.         Whether Defendant was aware that patrons or clientele of the Establishment
                      watched the Event on the premises on May 2, 2015.

           9.         Whether the Events were received in the Establishment because Defendants
                      employed some means to intercept or receive the Events other than paying
                      Plaintiff for the right to receive and broadcast the Event.

           10.        Whether Defendant, or anyone on behalf of Defendant, ordered the Event for the
                      Establishment.

           11.        Whether Defendant ordered the Event from any other authorized party.

           12.        Whether Defendant paid a sublicensing fee for the Event of the Establishment.

           13.        Whether Defendant was aware that a licensing fee had to be paid in order to
                      telecast the Event in the Establishment.

           14.        Whether Defendant was a manager of the Establishment on the date of the Event.

           15.        Whether Defendant had the ability to control the activities of the Establishment on
                      the date of the Event.

           16.        Whether Defendant had the ability to supervise the activities of the Establishment
                      on the date of the Event.

           17.        Whether the persons at the Establishment serving as bartenders,
                      waiters/waitresses, and/or the manager, acted as agents on Defendant’s behalf on
                      the date of the Event.

           18.        Whether Defendant obtained a monetary benefit from the Establishment’s profits
                      on the date of the Event.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                          Page 14
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 15 of 23 PageID #: 641




           19.        Whether Defendant willfully exhibited or broadcast the Event at the
                      Establishment.

           20.        Whether Defendant intentionally exhibited or broadcast the Event at the
                      Establishment.

           21.        Whether Defendant assisted in the interception, broadcast, and showing of the
                      Event in Defendant’s Establishment.

           22.        Whether Defendant obtained the telecast of the Event by illegal means.

           23.        Whether Defendant intentionally secured the telecast and broadcasted the Event
                      by deception.

           24.        Whether Defendant broadcasted the Event at the Establishment with the intent
                      and for the sole purpose of attracting business to the Establishment.

           25.        Whether by broadcasting the Event, Defendant willfully injured Plaintiff.

           26.        Whether Defendant intended to broadcast the Event while avoiding payment of
                      the commercial licensing fee.

           27.        Whether Defendant owes Plaintiff reasonable attorney’s fees for the prosecution
                      of this lawsuit, including reasonable amounts for the prosecution, post-trial,
                      appeal, and collection.

           28.        Whether the transmission of the Event originated via satellite and was
                      electronically coded or “scrambled.”

           29.        Whether Defendant violated the Federal Communication Act of 1934 for the
                      unauthorized interception and broadcast of the Events, under either 47 U.S.C. §
                      553 or § 605.

           30.        Whether Plaintiff is an aggrieved party pursuant to 47 U.S.C. § 553 or § 605. See
                      47 U.S.C. § 605(d)(6) (“any person with proprietary rights in the intercepted
                      communication…” may bring a private cause of action against one who acts in
                      violation of Section 605).

           31.        Whether Plaintiff is entitled to receive statutory damages and the amount of
                      statutory damages to be awarded to Plaintiff against Defendant pursuant to 47
                      U.S.C. § 553 or § 605.

           32.        Whether Plaintiff is entitled to receive additional (or enhanced) damages and the
                      amount of additional damages to be awarded to Plaintiff against Defendant
                      pursuant to 47 U.S.C. § 553 or § 605.

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                          Page 15
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 16 of 23 PageID #: 642




           33.        Whether Plaintiff is entitled to recover its attorney’s fees and the amount of
                      attorneys’ fees to be awarded to Plaintiff against Defendant pursuant to 47 U.S.C.
                      § 553 or § 605.

           34.        Whether Defendant, even if determined to be the prevailing party, cannot recover
                      attorney’s fees. See e.g.: DirecTV, Inc. v. Reyes, 2006 U.S. Dist. LEXIS 31722,
                      at *3-4 (N.D. Ill. May 4, 2006) (“DirecTV brings this case under the Cable
                      Communications Policy Act (47 U.S.C. § 521 et seq.), and the Electronic
                      Communications Privacy Act of 1986 (18 U.S.C. §§ 2510-22), which allow the
                      prevailing plaintiff to recover attorneys’ fees, but contain no similar provision for
                      prevailing defendants. 47 U.S.C. § 605(d)(6), (e)(3)(B)(iii); 18 U.S.C. §§
                      2520(a), (b)(3). Therefore, even if this case were to proceed to trial and a verdict
                      were to be entered in favor of Reyes and against DirecTV, Reyes would still be
                      required to pay all of his own attorneys’ fees.”).

G.         LIST OF WITNESSES

           PLAINTIFF:

 NO.              WITNESS                       WILL BE          NATURE OF TESTIMONY               ESTIMATED
             NAMES AND ADDRESSES               CALLED TO                                           DURATION
                                                TESTIFY /
                                                 MAY BE
                                               CALLED TO
                                                TESTIFY

   1.     James E. Kirkpatrick                 Will be       Defendant James E. Kirkpatrick           Live
          c/o Michael C. Wynne                 called to     is and was the owner of the            1.5 hours
          WYNNE & SMITH                        testify       commercial establishment
          707 West Washington St.                            named Anchor’s Up Bar also
          P.O. Box 2228                                      known as Anchor Up Island
          Sherman, TX 75090                                  Shuttle on the night of the May
                                                             2, 2015 Floyd Mayweather, Jr.
                                                             vs. Manny Pacquiao “The Fight
                                                             of the Century” Championship
                                                             Fight Program. Defendant may
                                                             have knowledge of all matters
                                                             relating to this lawsuit, including
                                                             how the Event was telecast in
                                                             the commercial establishment,
                                                             the number of persons in the
                                                             establishment viewing the
                                                             unauthorized transmission of the
                                                             telecast, profits made by
                                                             Defendant, goods sold by

THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                             Page 16
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 17 of 23 PageID #: 643



                                                           Defendant, cover charge charged
                                                           by Defendant to enter the
                                                           Establishment, if any, the
                                                           advertisement of the Event at the
                                                           Establishment, and the means
                                                           and methods of pirating the
                                                           telecast of the Event.



   2.     Aaron Bucy                           Will be     Mr. Bucy has knowledge that          Live
          c/o LAW OFFICES OF                   called to   Defendant broadcasted the Event     2 hours
          THOMAS P. RILEY, P.C.                testify     in the Establishment, the number
          1114 Freemont Avenue                             of televisions exhibiting the
          South Pasadena, CA 91030                         Event, and the number of
                                                           patrons viewing the Event.




   3.     Lisett Bucy                          May be      Mrs. Bucy is Aaron Bucy’s wife.      Live
          c/o LAW OFFICES OF                   called to   Mrs. Bucy accompanied Aaron         1 hours
          THOMAS P. RILEY, P.C.                testify     Bucy on the night of May 2,
          1114 Freemont Avenue                             2015 to Defendant’s
          South Pasadena, CA 91030                         Establishment (as well as other
                                                           commercial establishments that
                                                           day) so that Aaron would not
                                                           enter the establishments alone
                                                           and to serve as a Spanish
                                                           speaking translator, if needed.
                                                           Mrs. Bucy has knowledge that
                                                           Defendant broadcasted the Event
                                                           in the Establishment, the number
                                                           of televisions exhibiting the
                                                           Event, and the number of
                                                           patrons viewing the Event.




THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                       Page 17
n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 18 of 23 PageID #: 644



   4.     Thomas P. Riley                      Will be      Mr. Riley may testify regarding        Live
          LAW OFFICES OF THOMAS P.             called to    the license agreement for the         2 hours
          RILEY, P.C.                          testify      Event, the rate card for the
          Attorney-In-Fact for J&J                          Event, the means and methods
          Sports Productions, Inc.,                         necessary to lawfully obtain the
          1114 Freemont Avenue                              signal to exhibit the Event, and
          South Pasadena, CA 91030                          the damages suffered by
                                                            Plaintiff. Mr. Riley may testify
                                                            regarding the Auditor’s Affidavit
                                                            and applicable License
                                                            Agreement and Rate Card for the
                                                            Event. Mr. Riley is the Attorney-
                                                            In-Fact for J&J Sports
                                                            Productions, Inc. and custodian
                                                            of records for J&J Sports
                                                            Productions, Inc.

   5.     David M. Diaz                        May be       Mr. Diaz may testify regarding       If called,
          LAW OFFICES OF DAVID                 called to    reasonable and necessary              30 min.
          DIAZ, PLLC                           testify      attorney’s fees for the
          825 Watters Creek Blvd.                           prosecution of Plaintiff’s claims
          Building M, Suite 250                             and the basis for same.
          Allen, Texas 75013
          (972) 996-4855

   6.     Plaintiff reserves the right to Call if need
          call any witnesses listed by    arises
          Defendant.


           DEFENDANT:

 NO.              WITNESS                       WILL BE         NATURE OF TESTIMONY             ESTIMATED
             NAMES AND ADDRESSES               CALLED TO                                        DURATION
                                                TESTIFY /
                                                 MAY BE
                                               CALLED TO
                                                TESTIFY

   1.     James E. Kirkpatrick                 Will be      The Anchors Up Establishment        Live 1 hour
          c/o Michael C. Wynne                 called to    did not broadcast the Event in
          WYNNE & SMITH                        testify      question
          707 West Washington St.
          P.O. Box 2228
          Sherman, TX 75090


THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                         Page 18
n:\804312\Joint Pretrial Order (3rd amended)
      Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 19 of 23 PageID #: 645



         2.     Heather Prince Fetty                 Will be        The Anchors Up Establishment     Live 30 mins
                409 N. A. Street                     called to      did not broadcast the Event in
                Calera, Okalahom                     testify        question


         3.     Kristen Zemlicka                     Will be        The Anchors Up Establishment     Live 30 mins
                139 Beach Drive                      called to      did not broadcast the Event in
                Pottsboro, TX 75076                  testify        question


         4.     Nelda and Chuck Davis                Will be        TV Cable of Grayson County’s     Live 30 mins
                TV Cable of Grayson                  called to      availability of pay-for-view
                County                               testify        programming and whether such
                2001 Nichole Blvd                                   was provided to James
                Pottsboro, TX 75076                                 Kirkpatrick or Anchors Up


         5.     Michael C. Wynne                     Will be        Reasonable and necessary         Live 30 mins
                WYNNE & SMITH                        called to      attorney’s fees
                707 West Washington St.              testify
                P.O. Box 2228
                Sherman, TX 75090


         6.     Defendant reserves the right         Call if need
                to call any witnesses listed         arises
                by Plaintiff.



      H.         LIST OF EXHIBITS

                 PLAINTIFF:

EX.                                 DESCRIPTION OF EXHIBIT                       OFFR.    OBJ.   ADMIT.   N/ADM
NO.
P-1        Closed Circuit Television License Agreement between
           Plaintiff and the promoter of the May 2, 2015 Floyd
           Mayweather, Jr. vs. Manny Pacquiao “The Fight of the
           Century” Championship Fight Program (the “Event”).
           (documents bates labeled “J&J – 001” through “J&J - 007”)

P-2        The Rate Card for the Event
           (documents bates labeled “J&J - 008”)



      THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                         Page 19
      n:\804312\Joint Pretrial Order (3rd amended)
      Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 20 of 23 PageID #: 646



P-3       Affidavit of Aaron Bucy, for Anchor’s Up Bar, Plaintiff’s
          auditor and, an eye-witness who entered Defendant’s
          commercial establishment on the night of the Event and
          observed the Event being exhibited to the patrons of the
          Establishment.
          (documents bates labeled “J&J – 009” through “J&J - 010”)

P-4       Photographs taken by Aaron Bucy (3 photographs)
          (document bates labeled “J&J – 011” through “J&J - 013”)

P-5       Video taken by Aaron Bucy


P-6       Correspondence from Plaintiff’s representative and custodian
          of record, Thomas Riley, to Defendant
          (documents bates labeled “J&J – 015” through “J&J – 021”)


P-7       FED. R. EVID. 902(11) Affidavit of Thomas Riley, Plaintiff’s
          representative and custodian of record, who has knowledge
          of the piracy file involving Defendant, Plaintiff’s licensing
          agreement, various means and methods of pirating closed-
          circuit pay-per-view telecasts, such as the Event, and
          Plaintiff’s damages.
          (documents bates labeled “J&J – 022” through “J&J - 044”)

P-8       Defendant’s Responses to Plaintiff’s Request for Admission
          – Defendant Answers to Plaintiff’s First Requests for
          Admission

P-9       Defendant’s Responses to Plaintiff’s First Set of
          Interrogatories – Defendant’s Answers to Plaintiff’s First Set
          of Interrogatories

P-10      Texas Alcoholic Beverage Commission identifying
          license/permit information for Defendant’s commercial
          establishment

P-11      Assumed Name Records – Certificate of Ownership for
          Anchor Up Club
          (documents bates labeled “J&J – 024” through “J&J – 025”)

P-12      Assumed Name Records – Certificate of Ownership for
          Anchor Up Island Shuttle
          (documents bates labeled “J&J – 026” through “J&J – 028”)


      THIRD AMENDED JOINT FINAL PRETRIAL ORDER                               Page 20
      n:\804312\Joint Pretrial Order (3rd amended)
   Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 21 of 23 PageID #: 647



P-13   Affidavit of Aaron Bucy for La Ranchera Restaurant, dated
       May 11, 2015 (with photographs)
       (documents bates labeled “J&J – 091” through “J&J – 094”)

P-14   Affidavit of Aaron Bucy for Sherman Elk’s Lodge #2280,
       dated May 11, 2015 (with photographs)
       (documents bates labeled “J&J – 081” through “J&J – 088”)

P-15   Affidavit of Aaron Bucy for Rivera’s Restaurant and Bakery,
       dated May 11, 2015 (with photographs)
       (documents bates labeled “J&J – 071” through “J&J – 078”)

P-16   Affidavit of Aaron Bucy for Taqueria Hidalgo Super
       Panaderia, dated May 11, 2015 (with photographs)
       (documents bates labeled “J&J – 064” through “J&J – 068”)

P-17   Invoice No. 050215-3555 for Aaron Bucy of Bulldawg
       Investigations
       (document bates labeled “J&J – 059”)

P-18   Check No. 8107 payable to Bulldawg Investigations
       (document bates labeled “J&J – 060”)

P-19   Email from Jackie Cortez to Aaron Bucy, dated April 30,
       2015, 11:23 a.m. (with four (4) attachments)
       (documents bates labeled “J&J – 107” through “J&J – 115”)

P-20   Email from Aaron Bucy to Jackie Cortez, dated April 30,
       2015, 12:08 p.m. (with one (1) attachment)
       (documents bates labeled “J&J – 116” through “J&J – 118”)

P-21   Email from Jackie Cortez to Aaron Bucy, dated May 1,
       2015, 8:33 p.m.
       (documents bates labeled “J&J – 119” through “J&J – 123”)

P-22   Email from Jackie Cortez to Aaron Bucy, dated May 2,
       2015, 7:18 p.m.
       (documents bates labeled “J&J – 124” through “J&J – 128”)

P-23   Email from Aaron Bucy to Jackie Corez, dated May 5, 2015,
       9:29 a.m.
       (documents bates labeled “J&J – 129” through “J&J – 130”)

P-24   Email from Aaron Bucy to Jackie Cortez, dated May 12,
       2015, 2:13 p.m.
       (document bates labeled “J&J – 131”)

   THIRD AMENDED JOINT FINAL PRETRIAL ORDER                               Page 21
   n:\804312\Joint Pretrial Order (3rd amended)
   Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 22 of 23 PageID #: 648



P-25       J&J Sports Productions, Inc. Expense Report for May 2,
           2015 Mayweather v. Pacquiao event
           (documents bates labeled “J&J – 135” through “J&J – 136”)

P-26       Resume of David M. Diaz, attorney for Plaintiff
           (document bates labeled “J&J – 060”)

P-27       Attorney fee supporting documents, including: (1) Texas
           Lawyer 2015 Hourly Billing Rates Chart; (2) State Bar of
           Texas, Dept. of Research and Analysis: 2009 Hourly Rate
           Fact Sheet; and (3) Texas Lawyer 2014 Salary and Billing
           Report (published in TEXAS LAWYER July, 2014 edition)
           (documents bates labeled “J&J – 046” through “J&J – 075”)


                 DEFENDANT:

EX.                                 DESCRIPTION OF EXHIBIT                   OFFR.       OBJ.   ADMIT.   N/ADM
NO.
D-1        Affidavit and Instruction Sheet and Form of Affidavit

D-2        Bucy Invoice

D-3        Check payable to Aaron Bucy

D-4        Membership Time Stamp

D-5        Redacted Bucy Affidavit attached to Plaintiff’s Motion for
           Default Judgment (Docket 14-4) only if the unredacted
           Affidavit is admitted.

D-6        Photo of billboard marquee located outside of Anchor Up in
           parking lot

D-7        CV of Michael C. Wynne, Attorney for Defendant


D-8        Attorney fee supporting documents



      I.         LIST OF ANY PENDING MOTIONS

                 There are no motions currently pending before the court at this time.



      THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                       Page 22
      n:\804312\Joint Pretrial Order (3rd amended)
Case 4:18-cv-00310-ALM Document 49 Filed 06/10/20 Page 23 of 23 PageID #: 649



J.         PROBABLE LENGTH OF TRIAL

           The parties estimate that the probable length of the trial will be 1 day (between 4-6
           hours). One of Plaintiff’s witnesses will be traveling from California to Texas for the
           trial.

K.         MANAGEMENT CONFERENCE LIMITATIONS

           None.

L.         CERTIFICATIONS

           The undersigned counsel for each of the parties in this action do hereby certify and
           acknowledge the following:

           (1)        Full and complete disclosure has been made in accordance with the Federal Rules
                      of Civil Procedure and the Court’s orders;

           (2)        Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local
                      Rules, and the Court’s orders have been complied with;

           (3)        Each exhibit in the List of Exhibits herein:

                      (a)        is in existence;

                      (b)        is numbered; and

                      (c)        has been disclosed and shown to opposing counsel.

Approved as to form and substance:


Attorney for Plaintiff:              /s/       David M. Diaz

Attorney for Defendant:                 /s/ Michael C. Wynne


This Joint Pre-Trial Order is hereby approved this _____ day of June, 2020.




                                                               ________________________________
                                                               AMOS L. MAZZANT
                                                               UNITED STATES DISTRICT JUDGE


THIRD AMENDED JOINT FINAL PRETRIAL ORDER                                                          Page 23
n:\804312\Joint Pretrial Order (3rd amended)
